FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/768,422 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on May 9, 2020 as a national stage 371 application of PCT JP2018-040561 and claims priority to Japanese application JP2017-236110, with a priority date of November 1, 2018.
The Office mailed a first detailed action, non-final rejection on November 10, 2021.
Applicant filed amendments and remarks and arguments on February 10, 2022.
Claims 1-3 and 5-19 are pending and all are rejected. Claims 1, 8, 8, 10, 16, 17 and 18 are independent claims.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and the arguments and remarks.
First, regarding the claim interpretation finding of § 112(f) invocation, the Examiner has reviewed the amended language of the claims in question and agrees with Applicant that the invocation is traversed.
Second, regarding the § 101 software per se rejection, finding the amendments sufficient, the rejection is withdrawn.

Fourth, turning to the prior art rejections, Examiner has carefully considered the amended language and the arguments made. In essence, Applicant argues that Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017, “merely describes that the RF switch [118] is controlled to selectively couple two antennas [114]. However, Clethoroe does not describe switching between a first antenna of the first information processing device and a second antenna of a second information processing device …” (Remarks: p. 16). Examiner respectfully disagrees, as Clethoroe discloses that the upper and lower antennas are selected and activated depending on the open-close status of the tilt switches. This is within the meaning of the amended claim limitation.
The Claims stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. § 102(a)(2) that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9 are rejected under 35 USC. § 102(a)(2) as being anticipated by Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017.

As to Claim 1, Cletheroe teaches: A first information processing device comprising: 
a first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block); 
a first antenna configured to execute communication with an external device (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]); 
a memory configured to store identification information (Cletheroe: par. 0032, the identifier of the block may be stored in a memory connected to processor [116]); and 
circuitry configured to:
detect a connection state between the first connection portion and a second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna) ;
switch between the first antenna of the first information processing device and a second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna)); 

    PNG
    media_image1.png
    446
    434
    media_image1.png
    Greyscale

control, based on the switch, the communication control unit configured to control wireless communication with the external device via one of the first antenna of the first information processing device or (Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit), controls the RF switch [118], which is thus able to generate control signals; par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block) the second antenna of the second information processing device through the first connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs), 
(Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and 
control readout of the identification information from the memory based on the wireless communication with the external device via one of the first antenna or the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).


    PNG
    media_image2.png
    479
    739
    media_image2.png
    Greyscale


As to Claim 3, Cletheroe teaches the elements of Claim 1.
(Cletheroe: par. 0069, memory of a processor in a block may retrieve and write to).

As to Claim 5, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein in a case where a connection between the first connection portion and the second information processing device is detected, the circuitry is further configured to switch from the first antenna to the second antenna (Cletheroe: par. 0039, when a signal to the processor [116] that the adjacent block is received, the controller will instruct the antenna to be switched, coupling the antenna electrodes).

As to Claim 6, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein the first antenna is connected in parallel with the second antenna (Cletheroe: Fig. 1, the two antennas are “parallel” and separate from each other).

As to Claim 7, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein the first antenna is magnetically coupled to the second antenna (Cletheroe: par. 0049, a magnetic switch couples the two antennas).

As to Claim 8, Cletheroe teaches: An information processing method comprising: 

switching between a first antenna of the first information processing device and a second antenna of the second information processing device based on the detected connection state; 
controlling, based on the switch, wireless communication with an external device via one of the first antenna of the first information processing device or the second antenna of the second information processing device through the first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block; par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]), 
wherein the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and
controlling readout of identification information from a memory based on the wireless communication with the external device via one of the first antenna or the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).

As to Claim 9, Cletheroe teaches: A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of a first information processing device, cause the processor to execute operations, the operations comprising: 

switching between a first antenna of the first information processing device and a second antenna of the second information processing device processing device based on the detected connection state;
controlling, based on the switch, wireless communication with an external device via one of the first antenna of the first information processing device or the second antenna of the second information processing device through the first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block; par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]),, wherein 
the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so),\; and the 
controlling readout of identification information from a memory based on the wireless communication with the external device via one of the first antenna or the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. 
Claim 2 is rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017 in view of Laulund et al. (“Laulund”), United States Patent Application Publication published on August 10, 2017.

As to Claim 2, Cletheroe teaches the elements of Claim 1.
Cletheroe may not explicitly teach: wherein the identification information is related to a figure on the first information processing device.
Laulund teaches in general concepts related to toys element identification (Laulund: Abstract). Specifically, figures may be attached to stackable blocks (Laulund: Fig. 4, [410] figure is formed on a block).

    PNG
    media_image3.png
    425
    632
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by attaching figures to the blocks as taught and disclosed by Laulund. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the aesthetic or functional use of figures to enhance the toy experience.
B. 
Claims 10-18 are rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017 in view of Karunaratne, United States Patent Application Publication 2013/0217295 published on August 22, 2013.

As to Claim 10, Cletheroe teaches: A second information processing device comprising: 
a second connection portion connectable connected to a first connection portion of a first information processing device (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]); 
a second antenna configured to execute wireless communication with an external device under control of fist circuitry of the first information processing device via the second connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs), wherein the first circuitry;
detects a connection state between the first connection portion of the first information processing device and the second connection portion of the second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna); and
switches between a first antenna of the first information processing device and the second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna);
a user interface unit (Cletheroe: par. 0075, an input/output controller have output display information); and 
(Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so).
Cletheroe may not explicitly teach: second circuitry configured to control, in a case where the second antenna receives an operation request from the external device, an output of the user interface unit based on the operation request.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

    PNG
    media_image4.png
    803
    270
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 
As to Claim 11, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein in a case where the second antenna receives the operation request from the external device, the second circuitry is further configured to: read (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

As to Claim 12, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein in a case where the second antenna receives the operation request from the external device, the second circuitry is further configured to:
acquire operation information corresponding to the operation request and control the output of the user interface unit based on the acquired operation information (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

As to Claim 13, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe further teaches: further comprising a power supply unit configured to generate power supply based on a magnetic field detected by the second antenna (Cletheroe: par. 0084, a low power mode may be entered upon after coupling the two coupling elements together; par. 0087, a magnetic field is detected to cause the switch to close).

As to Claim 14, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe further teaches: further comprising a battery (Cletheroe: par. 0023, an internal battery).

As to Claim 15, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein the user interface unit is further configured to accept operating information from a user (Karunaratne: par. 0118, the user may send a wireless command)
Cletheroe further teaches: in a case where the second antenna receives an operating information request from the external device, the second antenna is further configured to transmit the operating information to the external device (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs and other information).

As to Claim 16, Cletheroe teaches: An information processing method, comprising:
in a second information processing device comprising a second connection portion and a second antenna (Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit), controls the RF switch [118], which is thus able to generate control signals; par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block) that receives a request from an external device under control of circuitry of a first information processing device via the second connection portion (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102], 
the second information processing device is engageable with the first information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and
the circuitry detects a connection state between a first connection portion of the first information processing device and the second connection portion of the second information (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna), and switches between a first antenna of the first information processing device and the second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna).
Cletheroe may not explicitly teach: comprising in a case where a second antenna receives an operation request from an external controlling a user interface unit so that output is performed by the user interface unit on a basis of the operation request.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 

As to Claim 17, it is rejected for similar reasons as Claim 16.

As to Claim 18, Cletheroe teaches: An information processing system comprising: 
a first information processing device; and 
a second information processing device (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), wherein 
the first information processing device is engageable with the second information processing device, (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), 
the first information processing device includes 
a first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block), 
a first antenna configured to execute wireless communication with an external device (Cletheroe: par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block);
a memory configured to store configured to store identification information (Cletheroe: par. 0032, the identifier of the block may be stored in a memory connected to processor [116]); and
first circuitry configured to:
detect a connection state between the first connection portion and the second information processing device (Cletheroe: par. 0044, the connected state of the blocks may be determined and detected based on the configuration of the blocks – when the blocks are only placed on top of each other, is the switch permitted to couple to the top antenna);
switch between the first antenna of the first information processing device and a second antenna of the second information processing device based on the detected connection state (Cletheroe: Fig. 4, par. 0044, the top and bottom antennas are not connected and are separately available depending on the connected status and the switch which may then couple (thus activating the top antenna);
control, based on the switch, the wireless communication with the external device via one of the first antenna or the second antenna of the second information processing device through the first connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block)., 
control readout of the identification information from the memory based on the wireless communication with the external device via one of the first antenna or the second antenna  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block)., 
the second information processing device includes a second connection portion connected to the first information processing device; the second antenna  (Cletheroe: par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102], 
Cletheroe may not explicitly teach: a user interface unit, and 
second circuitry configured to control, in a case where the second antenna receives an operation request from the external device, an output of the user interface unit based on the operation request.
(Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 
As to Claim 19, Cletheroe and Karunaratne teaches the elements of Claim 10.
Cletheroe and Karunaratne further teaches: wherein the user interface unit includes an input unit and an output unit, 
the input unit includes one of a button, a switching device, or a sensor device (Cletheroe: par.. 0069: the block may have a sensor), and 
the output unit includes one of a light-emitting diode (LED), a vibration motor, or a speaker (Karunaratne: par. 0107, the block may have a speaker).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Prior art not 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174